989 F.2d 504
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John HAGENAAR, Appellant,v.CITY OF ST. JOSEPH, Appellee.
No. 92-2345.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 5, 1993.Filed:  March 11, 1993.

Before BOWMAN, MAGILL, MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
John Hagenaar appeals from the District Court's1 judgment for the City of St. Joseph, Missouri (the City), in his 42 U.S.C. § 1983 (1988) action claiming a pattern of false arrests and the use of excessive force.  We affirm.


2
Police officers employed by the City arrested Hagenaar four times within a nine-month period.  For various reasons that are not fully developed in the record, all charges eventually were dismissed.  Hagenaar then filed this action, claiming that the City had violated his constitutional rights by falsely arresting him on each occasion without probable cause and by using excessive force in effecting the second arrest.  Hagenaar did not name any of the police officers involved in his arrests as individual defendants.  At the close of the evidence, the District Court refused to submit the excessive-force issue to the jury.  The jury found for the City on the pattern-of-false-arrest issue.


3
We reject Hagenaar's argument on appeal that the District Court erred in refusing to submit the excessive-force claim to the jury.  "A city is not vicariously liable for the acts of its employees, but is liable under § 1983 when the employee's acts execute or implement a municipal custom or policy."   Parrish v. Luckie, 963 F.2d 201, 204 (8th Cir. 1992).  We have held that "[g]enerally, an isolated incident of police misconduct by subordinate officers is insufficient to establish municipal policy or custom."   Wedemeier v. City of Ballwin, 931 F.2d 24, 26 (8th Cir. 1991).  Even assuming that the officers used excessive force (an issue on which we do not express an opinion), Hagenaar did not present any evidence of municipal policy or custom independent of the alleged misconduct.  See id.  Further, Hagenaar presented no evidence of other instances in which police officers employed by the City used excessive force.  See id.  We conclude that no inference of an unconstitutional City policy or custom may be drawn from this isolated occurrence.  See id.


4
Accordingly, we affirm the judgment of the District Court.


5
A true copy.

Attest:

6
CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.



1
 The Honorable Howard F. Sachs, Chief Judge, United States District Court for the Western District of Missouri.  On November 1, 1992, Judge Sachs took senior status